705 N.W.2d 344 (2005)
474 Mich. 913
Marcia VAN TIL, Plaintiff-Appellant,
v.
ENVIRONMENTAL RESOURCES MANAGEMENT, INC., Defendant-Appellee.
Docket No. 128283. COA No. 250539.
Supreme Court of Michigan.
November 3, 2005.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues briefed whether the trial court had jurisdiction to determine whether plaintiff was an employee, or whether that question must first be resolved in the worker's compensation adjudicatory system. See Reed v. Yackell, 473 Mich. 520, 542, 703 N.W.2d 1 (2005).
We further ORDER that this case be argued and submitted to the Court together with the case of Jacobs v. Technidisc, Inc (Docket No. 128715), 474 Mich. 914, 705 N.W.2d 343 (2005), at such future session of the Court as both cases are ready for submission.
The Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc., the Workers' Compensation Law Section of the State Bar of Michigan, and other interested parties are invited to file amicus briefs.